Citation Nr: 0121225	
Decision Date: 08/21/01    Archive Date: 08/27/01

DOCKET NO.  93-21 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether the injuries sustained by the veteran in a motor 
vehicle accident in November 1972 were the result of his own 
willful misconduct.


REPRESENTATION

Appellant represented by:	Mark  R. Lippman, Attorney


WITNESSES AT HEARING ON APPEAL

 Appellant, W.P. and a Veterans' Benefits Counselor


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran had active duty from May 1970 to June 1973.

In an administrative decision in May 1974, the Regional 
Office (RO) found that the injuries sustained by the veteran 
in a motor vehicle accident in November 1972 were the result 
of his own willful misconduct and, therefore, were not in the 
line of duty.  The veteran was provided with notice of this 
determination and submitted a notice of disagreement in June 
1974.  The RO issued a statement of the case in August 1974, 
but a timely substantive appeal was not received.  Thus, the 
veteran's appeal was not perfected, and the May 1974 
administrative decision is final.  

In a rating action dated in July 1974, the RO denied the 
veteran's claims for service connection for brain stem 
contusion, fracture of the right femur and amputation of the 
left arm above the elbow on the basis that the injuries were 
due to his own willful misconduct.  He did not initiate a 
timely appeal of this decision.  

The veteran submitted a claim for pension benefits in 1990.  
By rating action dated in February 1991, the RO denied this 
claim on the basis that his disabilities that were not 
related to the motor vehicle accident, did not preclude 
gainful employment.  This case was previously before the 
Board in July 1995, at which time the issue was 
recharacterized as whether new and material evidence has been 
submitted to reopen a claim of entitlement to Department of 
Veterans Affairs (VA) disability benefits based on injuries 
sustained by the veteran in a November 1972 automobile 
accident.  It was noted in the decision that the underlying 
issue presented, based on a review of the veteran's 
statements, was whether there was new and material evidence 
to reopen the May 1974 administrative decision.  The Board 
concluded that new and material evidence had been submitted 
and reopened the claim.  The Board remanded the veteran's 
claims folder to the RO for further development of the 
record.  

Following completion of the requested actions, the case was 
again before the Board in May 1999.  The issue at that time 
was whether the injuries sustained by the veteran in a motor 
vehicle accident in November 1972 were the result of his own 
willful misconduct.  At that time, the Board considered the 
claim on a de novo basis, and reviewed the entire evidence of 
record.  Based on that review, the Board concluded that the 
veteran had been the driver of the car in the motor vehicle 
accident and that his injuries were due to his own willful 
misconduct.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court) which, in 
an Order dated October 11, 2000, granted a Joint Motion to 
Vacate BVA Decision, to Remand and to Stay Further 
Proceedings.  In this regard, the Board observes that the 
Joint Motion was predicated on the decision of the United 
States Court of Appeals for the Federal Circuit (Circuit 
Court) in Forshey v. Gober, 226 F.3d 1299 (Fed. Cir. 2000).  
In that case, the Circuit Court held that the Board had 
employed an incorrect evidentiary standard in deciding the 
claim.  It found, moreover, that the appropriate standard to 
be applied in line of duty determinations was the clear and 
convincing standard.  However, on February 5, 2001, the 
Circuit Court granted a petition to rehear the appeal en banc 
and its judgment entered on September 20, 2000, was vacated 
and the opinion of the [circuit] court accompanying the 
judgment was withdrawn.  See Forshey v. Principi, 239 F.3d 
1224 (February 5, 2001).


REMAND

In May 2001, the veteran's attorney submitted additional 
argument in support of the veteran's claim.  He also 
furnished an "Accident Reconstruction and Analysis" 
prepared by an accredited accident reconstructionist.  In 
this regard, the Board notes that the veteran's attorney 
furnished the appropriate waiver of initial consideration of 
the evidence by the RO.  See 38 C.F.R. § 20.1304(c) (2000).  
The report concluded, based on the information provided in 
the case file, and technical literature, that the physical 
evidence and medical reports of injuries were consistent with 
the veteran being the passenger at the time of the accident.  
It was also determined that the injuries of T.D. Steele, the 
person the Board found to be the passenger, were more 
consistent with him being the driver.  Finally, the report 
indicated that the speed of the vehicle was approximately 34-
39 mph at the moment of impact.  In contrast, the Board found 
that the veteran was the driver and that he had been driving 
at an excessive speed during the course of a drag race.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should consider the "Accident 
Reconstruction and Analysis" submitted on 
behalf of the veteran, and undertake any 
appropriate development.

3. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





